  Case 3:20-cv-00098-REP Document 30 Filed 02/20/20 Page 1 of 3 PageID# 392



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


 STEVES AND SONS, INC.,                            )
                                                   )
                       Plaintiff,                  )
                                                   )
                                                           Civil Action No. 3:20-cv-00098-REP
        v.                                         )
                                                   )
 JELD-WEN, INC.,                                   )
                                                   )
                       Defendant.                  )
                                                   )


                                    NOTICE OF APPEARANCE

       Defendant JELD-WEN, Inc., hereby gives notice to the Court and Plaintiff Steves and

Sons, Inc., that Elizabeth P. Redpath, a member of the bar of this Court and an attorney with the

firm of McGuireWoods, LLP, enters an appearance as counsel for Defendant in the above-

captioned action.



Dated: February 20, 2020

                                                    /s/ Elizabeth Redpath________
                                                    Elizabeth P. Redpath (VSB #93034)
                                                    McGuireWoods LLP
                                                    Gateway Plaza
                                                    800 East Canal Street
                                                    Richmond, VA 23219
                                                    (804) 775-1084 – Tel.
                                                    (804) 698-2150 – Fax
                                                    eredpath@mcguirewoods.com

                                                    Attorney for Defendant
  Case 3:20-cv-00098-REP Document 30 Filed 02/20/20 Page 2 of 3 PageID# 393



                                     CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of February 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
Case 3:20-cv-00098-REP Document 30 Filed 02/20/20 Page 3 of 3 PageID# 394



    Munger, Tolles & Olson LLP
    560 Mission Street, 27th Floor
    San Francisco, CA 94105
    (415) 512-4000 – Tel.
    (415) 512-4077 – Fax
    kyle.mach@mto.com
    emily.curran-huberty@mto.com

    Attorneys for Plaintiff

    Marvin G. Pipkin
    Kortney Kloppe-Orton
    Pipkin Law
    10001 Reunion Place, Suite 6400
    San Antonio, TX 78216
    (210) 731-6495 – Tel.
    (210) 293-2139 – Fax

    Of Counsel


                                       /s/ Elizabeth Redpath
                                       Elizabeth Redpath (VSB #93034)
                                       McGuireWoods LLP
                                       Gateway Plaza
                                       800 East Canal Street
                                       Richmond, VA 23219
                                       (804) 775-1184 – Tel.
                                       (804) 698-2150 – Fax
                                       eredpath@mcguirewoods.com

                                       Attorney for Defendant
